966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Sidney HILL, JR., Plaintiff-Appellant,v.L. Douglas WILDER, Governor of Virginia;  Donald Beyer,Lieutenant Governor of Virginia;  Mary Sue Terry, AttorneyGeneral of Virginia;  Edward W. Murray, Director ofCorrections;  Richard A. Young, Regional Administrator,Department of Corrections;  E. C. Morris, ExecutiveDirector, Department of Corrections;  Louis B. Cei, Chief ofCentral Classification, Department of Corrections;  ClarenceL. Jackson, Chairman, Virginia Parole Board;  R. A. Lipsner,Manager of Classification and Records, Department ofCorrections;  KAREN Polinsky, Treatment Department,Department of Corrections;  Wade D. Blankenship, Warden,Bland Correctional Center, Defendants-Appellees.
No. 92-6404.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 16, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-91-512-N)
Raymond Sidney Hill, Jr., Appellant Pro Se.
Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Raymond Sidney Hill, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hill v. Wilder, No. CA-91-512-N (E.D. Va.  Mar. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED